DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment


1.	Claims 1-18 were previously pending consideration.  Per the received amendment, no claims have been added or cancelled.  
2.	Claims 1-18 are currently pending consideration.


Response to Arguments

3.	Applicant's arguments filed on have been fully considered but they are not persuasive.  The Applicant amended the claims to send updated personal information to each of the plurality of vendor platforms and data “based on” the User’s vendor specific login information.  This amendment does not overcome the previous rejection.  Nair discloses that the user may make changes to a centralized platform and these changes may be propagated to third-party entities with which the user has an account (paragraph 0048).  The data “based on” the user’s vendor specific login information (See Figure 3) can be the credit card number or the mailing address, or other fields specific to a third-party entity (see Figure 3, and paragraphs 0047-0048).  This data needs to be provided in order for the third-party entity to be updated and therefore, it is respectfully asserted that Nair does teach sending updated information to each of the plurality of vendor platforms and data “based on” the User’s vendor specific login information.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nair et al. (U.S. Patent Pub. No. US 2017/0147631).    

Regarding claim 1, Nair discloses: 
A computer-implemented method of enabling a user to update their personal information for a plurality of vendor electronic platforms, the method comprising:
	receiving from a user via a user system vendor specific login information for each of the plurality of vendor electronic platforms (paragraphs 0023-0024, 0027-0030:  a centralized platform may store a plurality of central accounts of the user wherein each central account corresponds with a third-party account); 
	storing the user’s vendor specific login information for the plurality of vendor electronic platforms (paragraphs 0027-0028:  wherein each third-party account may include information such as account numbers, passwords, user names, etc.);
	receiving updated personal information for the user via a user system (paragraphs 0033-0036:  user via a user interface can update the account information);
	sending updated personal information for the user to each of the plurality of vendor electronic platforms and data based pm the user’s vendor specific login information for each of the plurality of vendor electronic platforms to enable each vendor platform of the plurality of vendor electronic platforms to update the personal information for the user (paragraphs 0047-0048:  the user updates account information and the update can be published to multiple third-party entities).

Claim 5 is rejected as applied above in rejecting claim 1.  Furthermore, Nair discloses:
	The computer-implemented method of claim 1, wherein at least one of the plurality of the vendor electronic platforms is a banking platform (paragraph 0029:  the entity is a bank). 

Claim 7 is rejected as applied above in rejecting claim 1.  Furthermore, Nair discloses:
	The computer-implemented method of claim 1, further including receiving confirmation of updated personal information for the user from each of the plurality of vendor electronic platforms (paragraph 0046:  sending confirmation of the updated information).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8-11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al. (U.S. Patent Pub. No. US 2017/0147631) in view of Gonzales, Jr. (U.S. Patent Pub. No. US 2019/0205563).  


Claim 2 is rejected as applied above in rejecting claim 1.  Furthermore, Nair does not explicitly disclose encrypting the data based pm the user’s vendor specific login information for each of the plurality of vendor electronic platforms.  In an analogous art, Gonzales discloses encrypting user’s personal information (paragraphs 0039, 0067).  It would have been obvious to one of ordinary skill in the art to encrypt the data based pm user’s login formation to prevent unauthorized access to the user’s information (paragraph 0039). 

Claim 3 is rejected as applied above in rejecting claim 2.  Furthermore, Gonzalez discloses:
	The computer-implemented method of claim 2, further including storing data based pm the user’s vendor specific login information for each of the plurality of vendor electronic platforms in block chains  (paragraphs 0040-0046:  providing a data block that provides platform identifiers and access levels to the user’s personal information).

Claim 4 is rejected as applied above in rejecting claim 2.  Furthermore, Nair discloses:
	The computer-implemented method of claim 2, further including verifying the validity of the user’s vendor specific login information for each of the plurality of vendor platforms (paragraph 0052:  authenticating the user credentials at the centralized platform).

Claim 8 is rejected as applied above in rejecting claim 4.  Furthermore, Nair discloses:
	The computer-implemented method of claim 4, further including creating the data based pm the user’s vendor specific login information for each of the plurality of vendor electronic platforms based on the verified validity of the user’s vendor specific login information for each of the plurality of vendor platforms (paragraphs 0047-0048:  the user updates account information and the update can be published to multiple third-party entities).

Claim 9 is rejected as applied above in rejecting claim 8.  Furthermore, Gonzales discloses:
The computer-implemented method of claim 8, including storing the updated personal information for the user to each of the plurality of vendor electronic platforms in blockchains (paragraphs 0040-0046, 0064-0067:  providing a data block that provides platform identifiers and access levels to the user’s personal information).

Claim 10 is rejected as applied above in rejecting claim 8.  Furthermore, Gonzales discloses:
	The computer-implemented method of claim 8, wherein the data based pm the user’s vendor specific login information for each of the plurality of vendor electronic platforms represents a confirmed relationship between the user and each of the plurality of vendor electronic platforms (paragraphs 0040-0046, 0064-0067:  providing a data block that provides platform identifiers and access levels to the user’s personal information).

Claim 11 is rejected as applied above in rejecting claim 10.  Furthermore, Nair discloses:
	The computer-implemented method of claim 10, wherein at least one of the plurality of the vendor electronic platforms is a banking platform (paragraph 0029:  the entity is a bank).

Claim 13 is rejected as applied above in rejecting claim 8.  Furthermore, Nair discloses:
	The computer-implemented method of claim 8, further including receiving confirmation of updated personal information for the user from each of the plurality of vendor electronic platforms (paragraph 0046:  sending confirmation of the updated information).

Claim 14 is rejected as applied above in rejecting claim 13.  Furthermore, Nair discloses:
	The computer-implemented method of claim 13, wherein the data based pm user’s vendor specific login information for each of the plurality of vendor electronic platforms represents a linkage between the user and each of the plurality of vendor electronic platforms (paragraphs 0023-0024, 0027-0030:  a centralized platform may store a plurality of central accounts of the user wherein each central account corresponds with a third-party account).

Claim 15 is rejected as applied above in rejecting claim 14.  Furthermore, Gonzales discloses:
	The computer-implemented method of claim 14, further including storing the updated personal information for the User to each of the plurality of vendor electronic platforms in block chains (paragraphs 0062-0067:  the personal information is modified by creating a data change block).

Claim 16 is rejected as applied above in rejecting claim 8.  Furthermore, Gonzales discloses:
	The computer-implemented method of claim 8, further including storing data based pm the user’s vendor specific login information for each of the plurality of vendor electronic platforms in block chains (paragraphs 0040-0046:  providing a data block that provides platform identifiers and access levels to the user’s personal information).

Claim 17 is rejected as applied above in rejecting claim 16.  Furthermore, Nair discloses:
	The computer-implemented method of claim 16, wherein at least one of the plurality of the vendor, electronic platforms is a banking platform (paragraph 0029:  the entity is a bank).



Claims 6, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al. (U.S. Patent Pub. No. US 2017/0147631) in view of Kikinis et al. (U.S. Patent Pub. No. US 2020/0153793).

Claim 6 is rejected as applied above in rejecting claim 1.  Furthermore, Nair does not explicitly disclose wherein at least one of the plurality of secure, electronic service provider platforms is a public utility provider platform.  Nair discloses a method for a user to store and share the user’s personal information with one or more third party entities including a bank and credit card companies and merchants (paragraphs 0029-0030).  Nair does not explicitly state that these parties are utility platforms.  In an analogous art, Kikinis discloses blockchain system where the integration can be between a user and banks, utilities companies or other institutions (paragraph 0152).  It would have been obvious to use support the platforms of utility institutions as is performed in Kikinis in order to provide increased security of these platforms while allowing the user to interact with these platforms. 

Claim 12 is rejected as applied above in rejecting claim 10.  Furthermore, Nair does not explicitly disclose wherein at least one of the plurality of secure, electronic service provider platforms is a public utility provider platform.  Nair discloses a method for a user to store and share the user’s personal information with one or more third party entities including a bank and credit card companies and merchants (paragraphs 0029-0030).  Nair does not explicitly state that these parties are utility platforms.  In an analogous art, Kikinis discloses blockchain system where the integration can be between a user and banks, utilities companies or other institutions (paragraph 0152).  It would have been obvious to use support the platforms of utility institutions as is performed in Kikinis in order to provide increased security of these platforms while allowing the user to interact with these platforms. 


Claim 18 is rejected as applied above in rejecting claim 17.  Furthermore, Nair does not explicitly disclose wherein at least one of the plurality of secure, electronic service provider platforms is a public utility provider platform.  Nair discloses a method for a user to store and share the user’s personal information with one or more third party entities including a bank and credit card companies and merchants (paragraphs 0029-0030).  Nair does not explicitly state that these parties are utility platforms.  In an analogous art, Kikinis discloses blockchain system where the integration can be between a user and banks, utilities companies or other institutions (paragraph 0152).  It would have been obvious to use support the platforms of utility institutions as is performed in Kikinis in order to provide increased security of these platforms while allowing the user to interact with these platforms.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
10/13/2022Primary Examiner, Art Unit 3649